Citation Nr: 1101856	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-23 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an effective date prior to March 12, 2001 for 
service connection for schizophrenia, based on clear and 
unmistakable error (CUE) in an April 14, 1987 rating decision. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The Veteran had active service from June 1979 to April 1981.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Chicago, 
Illinois, regional office (RO) of the Department of Veterans 
Affairs (VA).  The Philadelphia, Pennsylvania RO now has 
jurisdiction of this matter. 

The Veteran was scheduled for a hearing at the Board in December 
2010 but failed to appear.  The Board will proceed with 
adjudication of his claim. 


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service 
connection for paranoid schizophrenia was denied in an April 14, 
1987 rating decision; he did not submit a notice of disagreement 
with this decision after notice thereof.

2.  The April 14, 1987 rating decision that initially denied the 
Veteran's claim for service connection for paranoid schizophrenia 
was a reasonable exercise of rating judgment.

3.  The Veteran's request to reopen his claim for service 
connection for a psychiatric disability was received on March 12, 
2001; no documents prior to March 12, 2001, but after April 14, 
1987 constitute an informal claim on the matter at issue.


CONCLUSIONS OF LAW

1.  The April 14, 1987 rating decision that denied the Veteran's 
claim of service connection for schizophrenia was not clearly and 
unmistakably erroneous and is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.105(a) (2010).

2.  The criteria for an effective date prior to March 12, 2001, 
for an award of service connection for paranoid schizophrenia 
have not been met.  38 C.F.R. §§ 3.156(c)(1); 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.  The Court of Appeals for Veterans Claims 
(Court) has held that the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), is inapplicable 
to claims of CUE in either a RO decision or a Board decision.  
See Parker v. Principi, 15 Vet. App. 407, 412 (2002) (holding 
VCAA inapplicable to claims that RO decision contained CUE); 
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc) 
(holding that a CUE motion is not a claim for benefits and that 
the VCAA definition of claimant cannot encompass a person seeking 
revision of a final decision based on CUE).  

In addition, the Court has held that a Veteran claiming 
entitlement to an earlier effective date is not prejudiced even 
by failure to provide him a VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts of 
the case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 
410 (2004).  In light of the foregoing, the Board finds that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Nevertheless, the record shows that the Veteran was provided with 
a letter in December 2009 that explained how effective dates are 
established.  This letter also provided the Veteran with 
information pertaining to CUE.  The Veteran has had a year in 
which to respond to this notification.  Therefore, there can be 
no prejudice to the Veteran if the Board considers his claim, and 
Board will thus proceed with the consideration of this case.  


Earlier Effective Date

The Veteran contends that he is entitled to an effective date 
prior to March 12, 2001 for service connection for paranoid 
schizophrenia.  He believes that the April 14, 1987 rating 
decision that initially denied service connection for this 
disability contains CUE, in that it failed to properly apply the 
presumption of soundness. 

CUE

The Veteran's claim of entitlement to service connection for 
schizophrenia was initially denied in an April 14, 1987 rating 
decision, and he was notified and provided with his appellate 
rights in a letter dated that same month.  He did not initiate an 
appeal by submitting a notice of disagreement, and the April 14, 
1987 rating decision is final.  In the absence of CUE, the 
decision will be accepted as correct.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 3.105(a).

If a claimant wishes to raise a claim of CUE, there must be some 
degree of specificity as to what the alleged error is and, unless 
it is the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why one would be compelled 
to reach the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different but 
for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. 
Cir. 1999), cert. denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 
Vet. App. 40 (1993). (emphasis added).  

In order for there to be a valid claim of CUE, the correct facts, 
as they were known at the time of the original decision, must not 
have been before the adjudicator, or the proper statutory or 
regulatory provisions must have been misapplied.  The Veteran 
must assert more than a disagreement as to how the facts were 
weighed or evaluated.  The error must be undebatable, so that it 
can be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was made.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  CUE is the 
kind of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  See Fugo v. Brown, 6 
Vet. App. 40, 43 (1993), en banc review denied Feb. 3, 1994 (per 
curium).

The Court has set forth a three-pronged test for finding CUE.  
First, either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) or 
the statutory or regulatory provisions extant at the time were 
incorrectly applied.  Second, the error must be "undebatable" and 
of the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made,".  Third, a 
determination that there was CUE must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Evidence that was not of record at the time of the decision 
cannot be used to determine if CUE occurred.  See Porter v. 
Brown, 5 Vet. App. 233 (1993).

In this case, the Veteran contends that the April 14, 1987 rating 
decision failed to afford him the presumption of soundness and 
that the failure to do so resulted in the denial of service 
connection for paranoid schizophrenia.  After a review of the 
record, the Board does not agree.  

The Board notes that the relevant laws and regulations have not 
had any substantive change since 1987.  Therefore, the Board may 
cite the current versions without fear of harm to the Veteran's 
appeal.  

These current versions of the laws and regulations state that 
service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010). 

If a psychosis becomes manifest to a degree of 10 percent within 
one year of separation from active service, then it is presumed 
to have been incurred during active service, even though there is 
no evidence of a psychosis during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2010).

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002). 

The evidence considered by the April 14, 1987 rating decision 
included the Veteran's service treatment records and October 1982 
psychological evaluations with a 1983 follow up from a state 
mental center obtained in order to determine whether or not the 
Veteran was competent to stand trial.  

The service treatment records do not contain the Veteran's 
entrance examination.  However, a July 1980 periodic examination 
showed that the psychiatric examination was normal, and the 
Veteran denied all relevant symptoms on a Report of Medical 
History obtained at that time.  December 1980 records show that 
the Veteran was seen by psychiatry on a command referral for an 
unspecified reason.  The next relevant entries show that the 
Veteran was seen in March 1981 for substance abuse.  He seemed 
clear of a thought disorder and an affective disorder.  The 
conclusion was oppositional disorder personality with continued 
substance abuse, and it was recommended that the Veteran be 
administratively discharged.  The March 1981 separation 
examination showed that the psychiatric examination was normal, 
and the Veteran denied all relevant psychiatric complaints on a 
Report of Medical History obtained at that time.  

The October 1982 psychological evaluations noted behavioral 
problems such as fighting when the Veteran was a child at school.  
Prior to service, the Veteran had held several jobs, including 
working as a painter from October 1978 to February 1979.  The 
Veteran said that it was during this period that he began hearing 
voices.  As a response, he started drinking at night in order to 
fall asleep.  His drinking continued during military service, and 
he continued to hear voices during service.  The diagnosis was 
paranoid schizophrenia.  

The April 14, 1987 rating decision noted the Veteran's current 
diagnosis of paranoid schizophrenia.  It further noted the 
Veteran's life-long history of behavioral problems and that he 
heard voices prior to entering service.  The decision states that 
service connection for schizophrenia is denied "as existing 
prior to service without evidence of aggravation thereby."  

Initially, the Board agrees that based on the service treatment 
record, the Veteran was entitled to the presumption of soundness 
at his entry into military service.  The entrance examination is 
not in the records, and as there is no evidence that any 
psychiatric defects were noted on this examination, the 
presumption applies.  

However, the Board is unable to find that any failure to apply 
the presumption of soundness constitutes CUE in this case. In 
finding that schizophrenia had existed prior to service, the 
April 1987 rating decision implicitly determined that the 
presumption of soundness had been rebutted by clear and 
unmistakable evidence.
The adjudicators must have determined that the information 
provided by the Veteran to the October 1982 examiners constituted 
clear and unmistakable evidence that the paranoid schizophrenia 
existed prior to service, and that there was clear and 
unmistakable evidence that it was not aggravated during service.  
The record contains evidence that the Veteran had paranoid 
schizophrenia prior to service that would support such a 
determination.  Therefore, the Veteran's disagreement with this 
determination would amount to no more than a disagreement with 
how the facts were weighed.  This does not constitute CUE.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

The October 1982 psychological evaluation contains a history 
obtained from the Veteran that clearly states he began to hear 
voices and to abuse alcohol prior to his entry in service.  He 
states that these symptoms continued during service, but did not 
state that they became worse.  In fact, the Veteran told the 
examiner that he was promoted to E-2.  

Service connection for schizophrenia was granted in a Board 
decision in February 2004 on the basis that new and material 
evidence showed that schizophrenia was initially manifested 
within one year of the Veteran's separation from military 
service. The Board determined that the presumption of soundness 
had not been rebutted and that the Veteran was psychiatrically 
normal when he entered military service. That the RO in April 
1987 and the Board in February 2004 reached a different 
conclusion regarding whether the presumption of soundness had 
been rebutted constitutes difference of opinion, not CUE on the 
part of the RO.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Given 
the facts available at the time, the RO rating decision of April 
1987 was a reasonable exercise of rating judgment. As the Board 
is unable to find that the April 14, 1987 rating decision 
contains CUE, it does not provide a basis for an earlier 
effective date for service connection for paranoid schizophrenia. 

Reopened Claim

As noted above, the Veteran's original claim for service 
connection for a nervous condition was denied in the unappealed 
July 1966 rating decision, which is final. 38 U.S.C.A. § 7105; 38 
C.F.R. § 3.105(a).

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400.

The effective date for direct service connection is the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after separation 
from service; otherwise, it will be the date of receipt of claim, 
or date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400(b)(2)(i).

However, the effective date of a claim received after a final 
disallowance is the date of receipt of the new claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400(q)(1)(ii).

In this case, the Veteran's request to reopen his claim for 
service connection for a psychiatric disability was received on 
March 12, 2001.  Service connection was established by a February 
2004 Board decision, and the effective date was assigned by a 
February 2004 rating decision.  This rating decision assigned an 
effective date of July 20, 2002, but a December 2004 rating 
decision noted that the Veteran's request to reopen had been 
received on March 12, 2001, and established this as the effective 
date.  

A review of the record shows that following the April 14, 1987 
rating decision, the Veteran contacted the VA on several 
occasions.  However, none of these were clearly requests to 
reopen his claim for service connection for schizophrenia.  

An August 1988 letter from the Veteran noted that he had twice 
before applied for VA benefits and been denied, and that he was 
now again requesting assistance.  This was interpreted as a 
request for nonservice connected pension.  

A March 1995 letter from the Veteran noted that he had previously 
been denied service connection for a psychiatric disability.  He 
requested that he be sent a copy of the previous denial.  A June 
2000 letter from the Veteran's social worker made a similar 
request.  Neither of the letters expressed a desire to reopen any 
previously denied claim. 

The first correspondence that expressed a desire to reopen the 
Veteran's previously denied claim for service connection for 
schizophrenia was received on March 12, 2001 from the Veteran's 
social worker, writing on his behalf.  This letter initiated the 
action that led to the reopening of the Veteran's claim and the 
grant of service connection for schizophrenia.  As there is no 
letter or other communication from the Veteran prior to March 12, 
2001, that can be interpreted at a request to reopen his claim, 
the Board finds that the only effective date that could have been 
established is the March 12, 2001, date already assigned by the 
RO.  38 C.F.R. § 3.400(q)(1)(ii).





ORDER

Entitlement to an effective date prior to March 12, 2001, for an 
award of service connection for paranoid schizophrenia, including 
on the basis of CUE in an April 14, 1987 rating decision, is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


